DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II claims 9-20 in the reply filed on 08/23/2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 9 do not include a fiducial in the frame and in both claims 1 and 9 the fiducials are in the organ.  This is not found persuasive because the office set forth that the process as claimed (claim 1) can be practiced with a materially different apparatus than that of claim 9. Specifically an apparatus that doesn’t include a platform and one that includes a fiducial. This is because claim 1 only requires a frame and does not require a platform. In addition claim 1 positively recites a fiducial where claim 9 recites “said frame is configured to be co-registered with one or more fiducials imbedded in an organ” which is a functional recitation of a fiducial. In other words the frame of claim 9 only has to be capable of being co-registered with a fiducial as opposed to claim 1 which requires a fiducial. Therefore, The Office did not state that either claim 1 or claim 9 has a fiducial in the frame as argued by applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2021.
Claim Objections
Claims 9-26 are objected to because of the following informalities:  the claims use the terms “moveable tool holder” and “tool holder” interchangeably. They should be amended to always recite “moveable tool holder”.  Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  line 2 recites “said targeted surgical site” which should be “said target surgical site”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: length adjusting element configured to adjust a length of said at least one framepod in claim 23. For examination purposes the “length adjusting element” is being interpreted based on ¶00087 as a knob and structural equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said sphere portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 22 recites “said at least one frame pod” which is unclear because three frame pods are claimed in claim 21. Specifically it is unclear which of the three “said at least one frame pod” refers to. Appropriate correction is required.
Claim 23 recites “said frame pod” which is unclear because three frame pods are claimed in claim 21. Specifically it is unclear which of the three “said frame pod” refers to. Appropriate correction is required.
Claim 23 recites “said at least one frame pod” which is unclear because three frame pods are claimed in claim 21. Specifically it is unclear which of the three “said at least one frame pod” refers to. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12-19, 21-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (US 2010/0042111 A1).
Regarding claim 9 Qureshi discloses (fig. 1-13) a stereotactic surgical frame 10 for facilitating insertion of a surgical tool into a target surgical site within a patient body, comprising: a platform 11 defining a curved path (circular shape of 11, see fig. 1 and ¶0039); a movable tool holder 26 comprising an aperture (opening of 28) configured to accommodate a surgical tool (see ¶0041-0042), and wherein said tool holder 26 is configured to move along said curved path (the tool holder is capable of moving along said curved path); wherein said frame 10 is configured to be co-registered with one or more fiducials (see ¶0067) imbedded in an organ at know locations (the frame is capable of being co-registered with one or more fiducials imbedded in an organ at know locations).

The language “said frame is configured to be co-registered with one or more fiducials imbedded in an organ at know locations” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Qureshi meets the structural limitations of the claim, and the frame is capable of being co-registered with one or more fiducials imbedded in an organ at know locations. The legs 12 of frame 10 can include one or more fiducials (see ¶0067) and are embedded in the skull (see ¶0039) therefore the frame is capable of being co-registered with one or more fiducials imbedded in an organ at know locations.
Regarding claim 10 Qureshi further discloses (fig. 1-13) at least one frame pod 14 having an upper end connected to said platform 11 (see fig. 1 and ¶0039), wherein said at least one frame pod 14 is connectable to said one or more fiducials (see ¶0067).
Regarding claim 12 Qureshi further discloses (fig. 1-13) said platform 11 comprises an arc (arc of the circle shape of 11) defining said curved path (see fig. 1), and wherein said movable tool holder 26 is configured to move along a surface of said arc (the moveable tool holder is capable of moving along the surface of the arc).

Regarding claim 13 Qureshi further discloses (fig. 1-13) said platform 11 comprises a patch of a sphere defining said curved path (the platform is a portion of a sphere, see fig. 1), and wherein said tool holder 26 is configured to move along a surface of said sphere portion (said tool holder is capable of moving along a surface of said sphere portion).
The language “said tool holder is configured to move along a surface of said sphere portion” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Qureshi meets the structural limitations of the claim, and the tool holder is capable of moving along a surface of said sphere portion. Qureshi discloses that moveable member 26 can rotate and move freely within the baseplate 11 when unlocked (see ¶0050), therefore the moveable member 26 can rotate along the inner edge of the circle of 11 along a surface of said sphere portion.
Regarding claim 14 Qureshi further discloses (fig. 1-13) said organ comprises a skull (see ¶0039).
Regarding claim 15 Qureshi further discloses (fig. 1-13) a lock 25 configured to lock said movable tool holder 26 at a selected position along said curved path (see ¶0048).
Regarding claim 16 Qureshi further discloses (fig. 1-13) said movable tool holder 26 is configured for adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates (the movable tool holder is capable of adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates).
The language “said movable tool holder is configured for adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Qureshi meets the structural limitations of the claim, and the movable tool holder is capable of adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates. The moveable tool holder 26 and frame 11 have markings on them showing coordinates therefore they are capable of adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates.
Regarding claim 17 Qureshi further discloses (fig. 1-13) said movable tool holder aperture 28 is configured to be positioned together with said targeted surgical site on a circumference of an imaginary sphere (said movable tool holder aperture is capable of being positioned together with said targeted surgical site on a circumference of an imaginary sphere).
The language “said movable tool holder aperture is configured to be positioned together with said targeted surgical site on a circumference of an imaginary sphere” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Qureshi meets the structural limitations of the claim, and said movable tool holder aperture is capable of being positioned together with said targeted surgical site on a circumference of an imaginary sphere. The movable tool holder 
Regarding claim 18 Qureshi further discloses (fig. 1-13) a distance between said movable tool holder aperture 28 and said targeted surgical site is proportional to a radius defined by said imaginary sphere (the movable tool holder aperture is directly in line with the target surgical site because it determines the target surgical site; a radius would be half of the line between the tool holder aperture 28 and targeted surgical site, therefore a distance between said movable tool holder aperture and said targeted surgical site is proportional to a radius defined by said imaginary sphere).
Regarding claim 19 Qureshi further discloses (fig. 1-13) said movable tool holder 26 is configured to allow axial movement of said surgical tool along an axis perpendicular to said curved path (see ¶0046 and fig. 2A).
Regarding claim 21 Qureshi further discloses (fig. 1-13) said at least one frame pod 14 comprises at least three frame pods (see fig. 1).
Regarding claim 22 Qureshi further discloses (fig. 1-13) said at least one frame pod 14 is telescopic (see ¶0039).
Regarding claim 23 Qureshi further discloses (fig. 1-13) said frame pod 14 comprises a length adjusting element 44 (element 44 is a structural equivalent to a knob because it allows adjustment of the telescoping leg) configured to adjust a length of said at least one framepod (see ¶0055).
Regarding claim 26 Qureshi further discloses (fig. 1-13) said platform 11 comprises one or more marking scales (lines on 16, see fig. 2A) of a spherical coordinate system defined by the frame (the markings are a portion of a sphere therefore they are a spherical coordinate system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view Gielen et al. (US 2008/0123921 A1).
Regarding claim 11, Qureshi discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Qureshi is silent regarding one or more sensors coupled to said frame, wherein said sensors are configured to communicate with said one or more fiducials.
However Gielen, in the same filed of endeavor, teaches (fig. 9) of a one or more sensors coupled to a frame (see ¶0088).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qureshi to have one or more sensors coupled to said frame as taught by Gielen, for the purpose of being able to track the position of the surgical instrument and/or other elements of the device (see Gielen ¶0091).
Qureshi as modified teaches said sensors are configured to communicate with said one or more fiducials. Applicant defines communicate as “[t]he term ‘communicate’ (and its derivatives e.g., a first component ‘communicates with’ or ‘is in communication with’ a second component) and grammatical variations thereof are used to indicate a structural, functional, mechanical, electrical, or optical relationship, or any combination thereof, between two or more components or elements” (specification ¶00048) and Qureshi is modified to have a sensor on .	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Piferi et al. (US 2009/0112084 A1).
Regarding claim 20, Qureshi discloses the claimed invention substantially as claimed, as set forth above for claim 9. Qureshi further discloses a variety of different tools (see ¶0039). Qureshi is silent regarding said surgical tool comprises a deep brain stimulation (DBS) lead.
However Piferi, in the same filed of endeavor, teaches of a similar frame comprising a surgical tool that is a deep brain stimulation (DBS) lead (see ¶0008).
Therefore, the substitution of one known surgical tool (DBS lead as taught in Piferi) for another (tool as taught in Piferi) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Piferi teaches that a DBS lead can be used with a frame and the substitution of the DBS lead as taught in Piferi would have yielded predictable results, namely, a surgical tool of Qureshi that would treat a target site. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Barricket al. (US 2002/0087101 A1) and Hunter et al. (US 6,474,341 B1).
Regarding claims 24 and 25, Qureshi discloses the claimed invention substantially as claimed, as set forth above for claim 9. Qureshi is silent regarding one or more detectors configured to identify a location of one or more fiducials using a wireless signal; said wireless signal comprises a radiofrequency (RF) signal, an optical signal, an infra-red signal, a magnetic signal and/or an ultrasonic signal.
However Barricket, in the analogous art of positioning systems, teaches that one or more fiducials can comprise a sensor (see ¶0027).

Qureshi as modified is silent regarding one or more detectors configured to identify a location of one or more fiducials using a wireless signal; said wireless signal comprises a radiofrequency (RF) signal, an optical signal, an infra-red signal, a magnetic signal and/or an ultrasonic signal.
However Hunter, in the analogous art of positioning systems, teaches (fig. 1) of one or more detectors 16 configured to identify a location of one or more sensors 12 (see col. 3 ln. 24-38) using a wireless signal (see col. 4 ln. 27-39); said wireless signal comprises a radiofrequency (RF) signal (see col. 4 ln. 27-39).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qureshi as modified to have one or more detectors configured to identify a location of one or more sensors using a wireless signal; said wireless signal comprises a radiofrequency (RF) signal as taught by Hunter, for the purpose of being able to easily and wirelessly determine the location of the sensors within the body (see Hunter col. 3 ln. 6-23 and col. 3 ln. 39-65).
Qureshi as modified teaches the one or more detectors configured to identify a location of one or more fiducials. Qureshi is modified to have the one or more fiducials comprise a sensor and is further modified to have one or more detectors configured to identify a location of the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771